        Case 1:19-cv-00198-LY-SH Document 81 Filed 07/27/21 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION
                                                                           22   Jill   27       M 9:j

 LANI E. CLARK,                                §
                                                                                        .
                                                                                            .     CQ!J1
                     PLAINTIFF,                §
                                               §
 V.                                            §       CAUSE NO. 1:19-CV-198-LY
                                               §
 LOIS KOLKHORST,                               §
              DEFENDANT                        §


                                           ORDER
       On July 26, 2021, the court conducted a bench trial in this case and now orders the

following:

       IT IS   ORDERED that pro se Plaintiff Lani Clark may file proposed findings of fact and

conclusions of law and additional briefing on or before August 9, 2021.          Defendant Lois

Kolkhorst may file supplemental proposed findings of fact and conclusions of law and additional

briefing on or before August 16, 2021. Clark may file a response to Kolkorst's filings on or

before August 20, 2021.

       IT IS   FURTHER ORDERED that that the above-styled and numbered cause is SET for

oral argument on September 7, 2021 at 2:00 p.m. Austin Texas time in Courtroom 7, on the

Seventh Floor of the United States Courthouse, 501 West 5th Street, Austin, Texas. Each side will

have 20 minutes for oral argument; Clark may reserve part of her 20 minutes for rebuttal.

       SIGNED this                day of July, 2021.




                                                   TED STAT S DIST      CT JUDGE
